IN THE
                             TENTH COURT OF APPEALS

                                     No. 10-12-00391-CR

JOSE EDUARDO CASTILLO,
                                                                    Appellant
    v.

THE STATE OF TEXAS,
                                                                    Appellee


                            From the 272nd District Court
                                 Brazos County, Texas
                           Trial Court No. 10-02592-CRF-272


                                            ORDER


         The State’s brief was due January 27, 2014. An amended motion for extension of

time to file the State’s brief was filed on January 28, 2014.1 The State requested an

extension of time until January 31, 2014 to file its brief. The State’s amended motion is

granted. Having granted the amended motion to the date requested, the State’s brief

was due January 31, 2014. It has not been filed.



1Because the amended motion supersedes the original motion, the original motion will be deactivated on
the Court’s docket, and thus, the Court will not rule on it.
        Accordingly, the State’s brief or a request for extension of time to file the brief

must be filed within 28 days from the date of this order. The State is warned, however,

that the failure to file a brief may result in confession of error by the State. See State v.

Fielder, 376 S.W.3d 784, 785 (Tex. App.—Waco 2011, no pet.).



                                           PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Amended motion granted
Order issued and filed February 20, 2014




Castillo v. State                                                                      Page 2